I concur in the result here reached, but do not think it necessary to invoke or construe section 5196, Code 1930, for, if it be assumed, as the opinion in chief does, that Taylor was the appellant's agent for soliciting insurance and collecting premiums on policies, the appellee has obtained all the benefit which the statute, if applicable, confers on her. The effect of the statute is to simply make the person who does any of the things therein set forth the agent of the insurance company for the particular thing done, and relieves the insured of proving the agency. It does not make the one who does the things therein enumerated the general agent of the company for which the particular things were done, or, in any way, enlarge the common-law powers of the agent, except to relieve him of certain restrictions therein contained in the policy in the execution of which he participates. American Bankers' Insurance Co. v. Lee,161 Miss. 85, 134 So. 836; Home Ins. Co. v. Thornhill, 165 Miss. 787,144 So. 861.
Assuming then, as the appellee claims, that Taylor was, in fact, the appellant's duly appointed agent to solicit insurance and collect premiums thereon, his authority, as a mere soliciting agent, would not include authority to waive a condition in a policy after its execution; nor would such authority be included in his authority to collect premiums on policies, both of these questions being governed by the common law of agency.